COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Don McCaffety v. George Barnstone

Appellate case number:     01-19-00453-CV

Trial court case number: 2017-48731

Trial court:               157th District Court of Harris County

        On August 29, 2019, this Court issued a notice of our intention to dismiss the appeal for
lack of jurisdiction. The clerk’s record indicated that the judgment was signed on March 12, 2019,
and appellant’s motion for new trial, filed on April 15, 2019, appeared to be untimely filed and
therefore, the June 10, 2019 notice of appeal was also untimely.
        Appellant filed a response to our notice on September 10, 2019, attaching a copy of the
United States Postal Service receipt indicating that appellant paid for delivery to the Harris County
Attorney’s Office and to the Harris County District Clerk’s Office on April 11, 2019, the 30th day
after judgment was signed. This is sufficient to prove that appellant mailed the motion for new
trial on the date it was due. If a document is received within ten days after the date it is due, it is
considered timely filed if it was sent to the proper clerk by the United States Postal Service. See
TEX. R. APP. P. 9.2(b)(1(b). The Harris County District Clerk file-stamped its receipt of the motion
on April 15, 2019, a date within ten days after it was mailed on April 11, 2019. Accordingly,
appellant’s motion for new trial is considered timely filed, and thus, his notice of appeal is also
timely.
        Accordingly, appellant’s brief is due within 30 days of the date of this order. Appellee’s
brief will be due 30 days after appellant’s brief is filed.
       It is so ORDERED.

Judge’s signature: _Justice Peter Kelly_______________________
                    Acting individually  Acting for the Court


Date: ___October 10, 2019__